Citation Nr: 0015158	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-02 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Timeliness of filing of a notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for post-traumatic stress disorder (PTSD), rated 
50 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1943 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO decision that determined the veteran 
had not submitted a timely notice of disagreement to the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, rated 50 percent.

The veteran's notice of disagreement dated in January 1999 to 
the November 1998 RO decision contains the assertion that his 
PTSD should be assigned a higher rating and constitutes a 
claim for an increased evaluation for this disorder.  This 
claim has not been adjudicated by the RO and will not be 
addressed by the Board.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An October 1997 RO rating decision denied an increased 
evaluation for PTSD, rated 50 percent.

2.  The RO notified the veteran of the October 1997 rating 
decision in a letter dated on October 22, 1997.

3.  The veteran submitted a notice of disagreement with the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, dated July 30, 1998, and received by VA 
on November 5, 1998, or more than one year after the October 
22, 1997 RO letter notifying him of the October 1997 RO 
rating decision; nor was other correspondence received from 
the veteran indicating a desire to contest the determination 
in the October 1997 RO rating decision received within one 
year of the letter notifying him of this decision.


CONCLUSION OF LAW

The veteran did not submit a timely notice of disagreement 
with the determination in the October 1997 RO rating 
decision, denying an increased evaluation for PTSD, and the 
Board does not have jurisdiction over the issue of 
entitlement to an increased evaluation for PTSD, rated 
50 percent.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran filed a 
timely notice of disagreement with the October 1997 RO rating 
decision that denied an increased evaluation for PTSD, rated 
50 percent.  Under the governing legal criteria, 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 20.200, 20.201, and 20.302(a), a 
written expression of dissatisfaction with an adjudicative 
determination by the RO evincing a desire to contest the 
result, must be postmarked before expiration of the one-year 
period following notification thereof to the veteran in order 
to be timely filed.

In this case, the RO notified the veteran of the October 1997 
rating decision, denying an increased evaluation for PTSD, by 
letter dated on October 22, 1997.  The veteran submitted a 
notice of disagreement with this determination dated July 30, 
1998, received by his representative on August 3, 1998, and 
received by VA on November 5, 1998.  This notice of 
disagreement was not received by VA within one year of the 
October 22, 1997 letter, notifying the veteran of the 
determination in the October 1997 RO rating decision, and was 
not timely received.  A review of the record does not show 
receipt of any other correspondence from the veteran 
expressing dissatisfaction with the October 1997 RO rating 
decision that was received within one year of the October 22, 
1997 letter notifying him of this decision.

The representative requests that VA consider the veteran's 
notice of disagreement, dated in July 1998, as timely 
received because it was received by them on August 3, 1998, 
but not submitted to VA due to clerical error.  There is no 
provision for such an exception in the above-noted applicable 
legal criteria to the requirement that a notice of 
disagreement with a decision be received within one year of 
notice of that decision.  Hence, the Board finds that the 
veteran did not submit a timely notice of disagreement to the 
October 1997 RO rating decision, denying an increased 
evaluation for PTSD, and that this rating decision is final.  
Therefore, the Board has no jurisdiction to review the denial 
of an increased evaluation for PTSD in this decision.



ORDER

The notice of disagreement with the October 1997 RO rating 
decision, denying an increased evaluation for PTSD, was not 
timely filed, and the appeal is dismissed.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

